                  Case 1:17-cv-04789-JGK-SN Document 95 Filed 01/27/20 Page 1 of 1

                                        FRANZINO & SCHER, LLC
                                                   A11'0RNEYS-AT-LA W
Tel: (212) 230-1140                                                                                     120 West 45,n Street
Fax: (212) 230-1177                                                                                              Suite 2801
                                                                                                       New York. NY 10036
Erin C. Kormann, Esq.
ekormann@franzscherlaw.com



                                                                  January 27, 2020

        ViaECF                                                     APPLICATION GRANTED
                                                                    · ~ SO ORDERED


                                                    t
        Honorable John G. Koeltl
        United States District Court
        Southern District of New York
                                                               $'b/t:;rJQ
        500 Pearl Street, Courtroom 14A                 fr(;J,o     John G. Koeltl, U.S.D.J.
        New York, New York 10007

                                 Re:     .Edelman Arts, Inc. v. Remko Spoelstra et. al.
                                         l 7-cv-4789

        Dear Judge Koeltl:

                 I represent plaintiff, Edelman Arts, Inc. ("Edelman") in the above action.

                 All of the defendants in the above action have defaulted on the above action.

               Plaintiffs' objections to the Report and Recommendation of Magistrate Judge Sarah
        Netburn is due by January 28, _2020.

                Due to unforeseen circumstances that arose in other cases, as well as commitments on
        other matters, we respectfully request an extension of time until January 31, 2020 to file
        objections.

                 This is the first request for an extension of time with respect to the filing of objections.

                                                               Re_,Pect~lly,
                                                               &,;_ l   J.   /4ttlltJ$,lv
                                                               Erin C. Kormann



                                                                  USDC SONY
                                                                  DOCUMENT
                                                                  fU:.:CTRONICALL Y FILED
